Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                           Nos. 20-CV-392 & 20-CV-530

                      CENTER FOR INQUIRY INC., APPELLANT,

                                           V.

                            WALMART, INC., APPELLEE.

                                           and

                      CENTER FOR INQUIRY INC., APPELLANT,

                                           V.

                         CVS PHARMACY, INC., APPELLEE.

                         Appeals from the Superior Court
                           of the District of Columbia
                         (CAB-3340-19 & CAB-4698-18)

                       (Hon. Florence Pan, Motion Judge)
                   (Hon. Fern Flanagan Saddler, Motion Judge)

(Argued January 13, 2022                           Decided September 29, 2022)

      Nicholas J. Little for appellants.

     Christina G. Sarchio, with whom Matthew H. Kirtland, Jeffrey B.
Margulies, and Katherine G. Connolly, were on the brief, for appellee Walmart,
Inc.

      Jeanne M. Gills, with whom Lauren A. Champaign, was on the brief, for
appellee CVS Pharmacy, Inc.
                                         2

      Before BECKWITH, and EASTERLY, Associate Judges, and THOMPSON, *
Senior Judge.


      THOMPSON, Senior Judge: In these consolidated appeals, plaintiff/appellant

Center for Inquiry, Inc. (“CFI”) seeks review of orders of the Superior Court

dismissing its complaints against Walmart, Inc. (“Walmart”) (appeal no. 20-CV-

0392) and CVS Pharmacy, Inc. (“CVS”) (appeal no. 20-CV-0530), alleging

violations of the District of Columbia Consumer Protection Procedures Act (the

“CPPA” or the “Act”). See D.C. Code §§ 28-3901 to 28-3913. Each complaint

alleged that the defendant retailer’s in-store and online product placement, along

with aisle signage (e.g., “Cold, Cough & Flu Relief”), falsely present homeopathic

products as equivalent alternatives to “science-based” medicines and falsely

represent that homeopathic products are effective in treating or relieving specific

diseases and symptoms. Each of the complaints was dismissed upon a finding that

CFI lacked standing to bring suit and failed to state a claim upon which relief could

be granted. For the following reasons, we reverse and remand.




      *
       Judge Thompson was an Associate Judge of the court at the time of
argument. She began her service as a Senior Judge on February 18, 2022.
                                          3

                                    I. Background




      The complaints state that plaintiff/appellant CFI is a non-profit organization

whose “mission is to foster a secular society based upon science, reason, freedom

of inquiry, and humanist values.” According to the complaints, CFI envisions a

“world where people value evidence and critical thinking, where superstition and

prejudice subside, and where science and compassion guide public policy.” The

complaints allege that homeopathy is a pseudoscience and that the concepts on

which it is based “contradict the most fundamental understanding of science[.]”



      On July 17, 2018, CFI filed its First Amended Complaint against CVS,

seeking declaratory, injunctive, and monetary relief based on its allegations that the

retailer violated the CPPA by falsely presenting homeopathic products as

equivalent alternatives to “science-based” medicines through its manner of

marketing, labeling, and placing the products in its physical stores and online. On

August 5, 2020, the Superior Court (the Honorable Fern Flanagan Saddler) granted

CVS’s motion to dismiss the complaint, reasoning that CFI lacked standing

because it failed to show that it is a “nonprofit organization” or “public interest

organization” within the meaning of the CPPA, specifically, D.C. Code § 28-
                                         4

3905(k)(1)(C)-(D). Regarding whether CFI is a non-profit organization, Judge

Saddler found that CFI did not “sufficiently allege[] that its members or

organizational activities have been harmed” by CVS’s allegedly unlawful trade

practices. Regarding whether CFI is a public interest organization, Judge Saddler

found that CFI’s mission and organizational purpose did not demonstrate that it

was organized and operating for the purpose of promoting interests or rights of

consumers and further that CFI, which alleged that its suit was on behalf of the

general public rather than on behalf of a class of consumers, did not allege a

sufficient nexus to consumers. Judge Saddler also concluded that the complaint

failed to state a claim, reasoning that she did not find CVS’s marketing and product

placement regarding homeopathic products “to be an actionable representation, or

to have the tendency to mislead under the CPPA.” She faulted CFI for “fail[ing] to

cite to any pertinent scientific studies or legal authority . . . that placing

homeopathic products next to ‘science-based’ medicines . . . is misleading to a

reasonable consumer.” Judge Saddler noted, with respect to the homeopathic

products pictured in CFI’s complaint, that “homeopathic” appears on the front of

the boxes, which also had labels indicating their “Uses” and included federally

mandated statements that the products had not been evaluated by the FDA. Upon

that “unambiguous” labeling, Judge Saddler could not “find that a jury would find
                                          5

that a reasonable consumer would be mislead [sic] by [CVS’s] marketing and

product placement[.]”



      On May 20, 2019, CFI filed a complaint against Walmart that is almost

identical to its (first amended) complaint against CVS. Walmart moved to dismiss

on the grounds of lack of standing, failure to state a claim, and the primary

jurisdiction doctrine. In May 2020, the Superior Court (the Honorable Florence Y.

Pan) granted Walmart’s motion. Like Judge Saddler, Judge Pan reasoned that CFI

does not qualify as a public interest organization because it is not “organized and

operating . . . for the purpose of promoting interests or rights of consumers.” Judge

Pan also found that CFI failed to allege that it was suing on behalf of a consumer

or class of consumers and thus did not allege a sufficient nexus to consumers.

Also like Judge Saddler, Judge Pan further found that CFI lacked non-profit

organization standing because it did not allege that its organizational activities had

been harmed by Walmart’s product-placement practices with respect to

homeopathic items or that any of CFI’s members had been harmed by Walmart’s

product placement. 1 In addition, Judge Pan found that the complaint failed to state

a claim, rejecting CFI’s theory that through its product placement, Walmart makes

      1
          CFI does not challenge on appeal Judge Saddler’s and Judge Pan’s rulings
that it lacks nonprofit-organization standing under § 28-3905(k)(1)(C).
                                        6

a “representation” about the efficacy of the homeopathic drugs or implies that

“homeopathic drugs are as effective as the science-based drugs that are shelved

nearby.” 2



      CFI timely appealed from both judgments of dismissal, and we granted a

motion to consolidate the appeals. This court reviews de novo the dismissal of a

complaint for lack of standing. Equal Rts. Ctr. v. Properties Int’l, 110 A.3d 599,

603 (D.C. 2015). We also review de novo a dismissal for failure to state a claim.

Grayson v. AT&T Corp., 15 A.3d 219, 229 (D.C. 2011) (en banc).




                                II. Applicable Law




      The CPPA provides that “[i]t shall be a violation of this chapter for any

person to engage in an unfair or deceptive trade practice, whether or not any

      2
         Judge Saddler did not reach CVS’s argument that CFI’s claims fail under
the doctrines of preemption and primary jurisdiction, and Judge Pan did not reach
Walmart’s argument, made with reference to the FDA’s then-current evaluation of
its regulatory framework for homeopathic products, based on primary jurisdiction.
Neither CVS nor Walmart presses these arguments on appeal (with Walmart
explaining that the FDA subsequently changed its focus). We therefore have no
occasion to address those arguments.
                                          7

consumer is in fact misled, deceived, or damaged thereby, including [as pertinent

here] to “(a) represent that goods or services have a source, sponsorship, approval,

certification, accessories, characteristics, ingredients, uses, benefits, or quantities

that they do not have;” “(d) represent that goods or services are of particular

standard, quality, grade, style, or model, if in fact they are of another;”

“(e) misrepresent as to a material fact which has a tendency to mislead;” “(f) fail to

state a material fact if such failure tends to mislead;” and “(f-1) use innuendo or

ambiguity as to a material fact, which has a tendency to mislead[.]” D.C. Code

§ 28-3904(a), (d), (e), (f), (f-1). 3



       D.C. Code § 28-3905(i)(3)(B) provides that a complainant may sue in the

Superior Court when any violation of the CPPA has occurred.              In 2012, the

Council of the District of Columbia (the “Council”) amended the CPPA, enacting

two new subsections governing who may sue under the Act, including

       3
        CFI’s complaints cite § 28-3904(b), but the parties agree that the citation
was mistaken and that CFI intended to assert a violation of § 28-3904(d). CFI’s
complaints also alleged a violation of § 28-3904(u) (making it a violation to
“represent that the subject of a transaction has been supplied in accordance with a
previous representation when it has not”). Judge Saddler dismissed the § 28-
3904(u) claim outright, finding no pertinent factual allegations. Judge Pan
dismissed this claim as well for the same reasons. CFI has not specifically
challenged that ruling in either case. Walmart asserts that CFI is not appealing
dismissal of that claim and, in its reply brief, CFI does not contest the point.
Accordingly, we do not disturb the dismissals as they affect the § 28-3904(u)
claim.
                                           8

§ 28-3905(k)(1)(D).    Subsection (k)(1)(D) authorizes CPPA suits by “public

interest organization[s],” defined as “nonprofit organization[s] . . . organized and

operating, in whole or in part, for the purpose of promoting interests or rights of

consumers.” D.C. Code § 28-3901(a)(15). In pertinent part, subsection (k)(1)(D)

provides that:

                (i) [A] public interest organization may, on behalf of
             the interests of a consumer or a class of consumers, bring
             an action seeking relief from the use by any person of a
             trade practice in violation of a law of the District if the
             consumer or class could bring an action . . . for relief
             from such use by such person of such trade practice.

                 (ii) An action brought under sub-subparagraph (i) of
             this subparagraph shall be dismissed if the court
             determines that the public interest organization does not
             have sufficient nexus to the interests involved of the
             consumer or class to adequately represent those interests.

D.C. Code § 28-3905(k)(1)(D)(i)-(ii).




                                    III.    Analysis

                                   A.      Standing




      Our review of the Superior Court’s lack-of-standing analysis is informed by

our recent opinion in Animal Legal Defense Fund v. Hormel, 258 A.3d 174 (D.C.
                                         9

2021) (“ALDF”). In ALDF, the plaintiff organization had as its “core mission”

“protect[ion of] the lives and advance[ment of] the interest of animals” rather than

the interest of consumers.    Id. at 179.    Its CPPA suit alleged that defendant

Hormel’s “Natural Choice” advertising campaign “misleads consumers into

believing that the animals slaughtered to make Natural Choice deli meats were

treated humanely, even though they were not.” Id. at 180. In concluding that

ALDF had standing to bring suit under the CPPA as a public interest organization,

we rejected the narrow approach toward standing that Walmart and CVS suggest is

required. We explained that in the 2012 amendments to the CPPA, the Council

intended to confer maximum standing for public interest organizations, “beyond

what would be afforded in a federal case under a narrow reading of prior federal

court decisions on federal standing.” Id. at 184 (quoting Consumer Protection Act

of 2012, Report on Bill 19-0581 (“Committee Report”), at 6 (Nov. 28, 2012)). We

added that “the Council intended public interest organizations bringing suit under

(k)(1)(D) to be free from any requirement to demonstrate their own Article III

standing.” Id. at 184.



      We recognized in ALDF that to have standing under § 28-3905(k)(1)(D),

ALDF had “to check three boxes: (1) it must be a public interest organization

[under the definition quoted supra], (2) it must identify ‘a consumer or a class of
                                          10

consumers’ that could bring suit in their own right, and (3) it must have a

‘sufficient nexus’ to those consumers’ interests ‘to adequately’ represent them.”

Id. at 185 (citations omitted). We concluded that ALDF “checks all three boxes.”

Id. With regard to the first “box,” we were satisfied that ALDF is a nonprofit

“‘organized and operating,’ at least in part, ‘for the purpose of promoting interests

or rights of consumers,’” because “providing consumers with accurate information

about how their meat is sourced [so as to reduce demand for factory-farmed meat

products] is one of its subsidiary purposes,” and because “for more than a decade,

[ALDF] had undertaken ‘substantial efforts to ensure consumers have accurate

information about how their meat is sourced,’ including by ‘undertaking

investigations, filing regulatory actions, and bringing or participating in other legal

challenges.’” Id. at 179, 185. We said that the fact that ALDF “advocates on

behalf of consumers only in service of [its] predominant purpose of promoting

animal welfare [was] not fatal to its suit.” Id. at 186. As to the second “box,” we

were satisfied that ALDF adequately identified the class of consumers it sought to

represent as District of Columbia consumers who “have been or will be misled, by

Hormel’s Natural Choice ads.” Id. at 186. The fact that ALDF “additionally

sought to maintain its suit on behalf of the general public” did “not diminish the

sufficiency with which it identified the class of consumers[.]” Id. at 186-87.
                                         11

      Regarding the § 28-3905(k)(1)(D)(ii) “nexus” requirement, we explained

that this requirement “functions to ensure that an ‘organization has a sufficient

stake in the action’ to pursue it ‘with the requisite zeal and concreteness.’” Id. at

187 (quoting Committee Report, at 6).         We were satisfied that ALDF had a

sufficient stake, noting that no one had “questioned its aptitude or zeal in

prosecuting” its CPPA suit and that ALDF had “long sought” to educate

consumers about factory farming conditions and practices “with the intended result

of reducing demand” for factory-farmed meat. Id. at 187. We found “nothing

inconsistent about seeking to eliminate meat consumption while ensuring meat

eaters have accurate information available to them when making their purchasing

decisions,” given that “ALDF views the latter as a means to, or at least an

incremental step toward, the former.” Id. All told, we said, ALDF was “in

sufficient alignment” with a class of meat-eating consumers. Id.



      The complaints and the record here enable us to say much the same about

CFI. CFI’s Mission Statement (attached to Walmart’s motion to dismiss as support

for its “factual challenge” to CFI’s standing) states inter alia that CFI “strives to

foster a society free of . . . pseudoscience.” CFI’s complaints aver that CFI has

“long worked to counter the negative impact of pseudoscientific alternative

medicine upon society” and, as noted above, assert in particular that “homeopathy
                                          12

is a pseudoscience.”      Appellee Walmart acknowledges CFI’s “longstanding

opposition to homeopathy, which it views as a pseudoscience,” and appellee CVS

refers to CFI’s “multi-year mission to remove homeopathic drugs from the

market.” CFI’s mission-driven opposition to homeopathy as a pseudoscience and

CFI’s efforts to remove homeopathic drugs from the market show that, at least in

part, CFI both is organized and operates to promote the interests of those who

would be consumers of “ineffective” homeopathic products. 4           The complaints

describe, as what we think can be fairly described as one of CFI’s subsidiary

purposes, “ensur[ing] that labeling and marketing materials properly inform

customers of the nature of [homeopathic] products,” in service of CFI’s larger

goal of discouraging reliance on pseudoscience and pseudoscientific products.



      4
         Quoting Sierra Club v. Morton, 405 U.S. 727, 740 (1972), Walmart argues
CFI “should not be permitted to co-opt the CPPA to do nothing ‘more than
vindicate [its] own value preferences through the judicial process.’” But as the
Supreme Court has explained, the reason an organization’s mere abstract interest in
a problem is insufficient to satisfy constitutional standing requirements is that “an
organization's abstract concern with a subject that could be affected by an
adjudication does not substitute for the concrete injury required by Art. III.” Simon
v. E. Ky. Welfare Rights Org., 426 U.S. 26, 40 (1976). In enacting § 28-
3905(k)(1)(D), the Council “convey[ed] a clear legislative intent to modify Article
III’s strictures,” ALDF, 258 A.3d at 179, “with a more expansive statutory test.”
Id. at 183 (observing that “(k)(1)(D) would be pointless if it incorporated Article
III’s restrictions”). If an entity such as CFI meets the CPPA statutory test
governing public interest organization standing, it has standing to sue “without
regard to whether it also satisfies traditional Article III standing requirements.” Id.
                                         13

      Further, CFI’s complaints adequately identify the class of consumers it seeks

to represent as District of Columbia customers to whom Walmart or CVS markets

homeopathic products.        The complaints allege that both retailers market

homeopathic products to residents of the District of Columbia and that the

retailers’ product-placement practices “violate[] D.C customers’ ‘enforceable right

to truthful information from merchants about consumer goods and services that are

or would be purchased . . . in the District of Columbia.’” 5 The fact that the

complaints state that CFI brought suit “on behalf of the general public” does not

undermine that conclusion. See ALDF, 258 A.3d at 186-87. Finally, whether

appellees’ challenge to CFI’s standing is viewed as facial or factual, we are

satisfied that CFI both has, and has alleged, a sufficient stake in this CPPA action

to pursue it zealously. The complaints aver that CFI has “long worked” to ensure

that [homeopathic] products are effectively tested to ensure consumer safety; to

ensure that manufacturers and retailers are prevented from making claims as to the

products’ effectiveness without scientific evidence to support such claims; and to

ensure that labeling and marketing materials properly inform customers of the

nature of the products.      The complaints further aver that CFI has “worked

diligently” to promote accurate labeling and marketing of homeopathic products

and has petitioned the government to better and more effectively regulate the trade

      5
          CFI did not need to allege that “its members shop at Walmart” or at CVS.
                                         14

in such products in the United States, including by submitting comments to the

Food and Drug Administration (“FDA”) and Federal Trade Commission (“FTC”)

regarding the regulation, testing, marketing, and labeling of homeopathic products.

As CVS and Walmart acknowledge, beginning more than a decade ago, CFI has

petitioned the FDA and the FTC for stricter regulations on homeopathic drugs with

respect to testing, marketing and labeling. These activities “align with consumers’

interests.” ALDF, 258 A.3d at 187. It is not fatal to CFI’s standing that, as

Walmart asserts, CFI may not be known as a “champion of consumer rights.” And

while CFI has not shown a nexus to or relationship with any particular consumers,

the statute makes it enough that CFI has a “nexus to the interests involved of the

consumer” so as “to adequately represent those interests.” 6 § 28-3905(k)(1)(D)(ii).

For all the foregoing reasons, we conclude that CFI has standing.




      6
         A letter to CFI from the FDA that Walmart attached to its motion to
dismiss shows that as early as 2011, CFI urged the agency to warn the
manufacturer of the homeopathic drug Oscillococcinum to cease misleading
advertising about the drug and to require the manufacturer to list the ingredients of
Oscillococcinum in plain English on the manufacturer’s website and on the product
label.
                                          15

                           B.    Failure to State a Claim




      As described above, the Superior Court found that CFI’s complaints failed to

state a claim because appellees’ product-placement practices regarding

homeopathic products do not constitute an actionable “representation” as to

efficacy and (as stated in the order dismissing the complaint against CVS) because

the practices do not “have the tendency to mislead under the CPPA.” 7 We disagree

with the first of those rationales and conclude as to the second that whether the

complained-of practices have a tendency to mislead reasonable consumers is a jury

question.



      To survive a motion to dismiss for failure to state a claim, a complaint “must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face,” and the “factual allegations must be enough to raise a right

to relief above the speculative level.” Bereston v. UHS of Del., Inc., 180 A.3d 95,

99 (D.C. 2018) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)

(brackets omitted).   “A claim has facial plausibility when the plaintiff pleads

      7
        Walmart likewise asserts that CFI’s assertion that product placement is a
representation about effectiveness is without support and is conclusory.
                                         16

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). To permit such an inference, the factual allegations must “nudge[]

[the plaintiff’s] claims across the line from conceivable to plausible.” Twombly,

550 U.S. at 570. In reviewing whether dismissal of a complaint was warranted,

“we accept the allegations of the complaint as true, and construe all facts and

inferences in favor of the plaintiff.” Grayson v. AT&T Corp., 15 A.3d 219, 229

(D.C. 2011) (en banc).



      “[N]aked assertion[s] devoid of further factual enhancement” will not

survive a motion to dismiss. Iqbal, 556 U.S. at 678 (internal quotation marks

omitted). Still, at the pleading stage, a plaintiff’s burden “is not onerous.” Poola

v. Howard Univ., 147 A.3d 267, 276 (D.C. 2016) (internal quotation marks

omitted). The issue presented by a motion to dismiss “is not whether [the] plaintiff

will ultimately prevail but whether [it] is entitled to offer evidence to support the

claims. Indeed it may appear on the face of the pleadings that a recovery is very

remote and unlikely but that is not the test.” Scheuer v. Rhodes, 416 U.S. 232, 236

(1974); Twombly, 550 U.S. at 556 (“[A] well-pleaded complaint may proceed even

if it strikes a savvy judge that actual proof of those facts is improbable, and that a

recovery is very remote and unlikely.”) (internal quotation marks omitted).
                                         17



      As to the Superior Court’s first rationale for dismissal — no actionable

“representation” through product placement and associated signage — we hold as a

matter of law that the placement of a product can be a representation within the

meaning of the CPPA. In reaching this conclusion, we rely on a couple of factors.

First, although the CPPA does not contain a definition of the term “represent,” its

definitional section and § 28-3904 evince a legislative intent to include, within the

reach of the consumer-protection statute, deceptive representations that do not

entail verbal communications. 8 The definitional section, § 28-3901, defines “trade

practice” to mean “any act which does or would . . . provide information about . . .

consumer goods or services.” § 28-3901(a)(6). Thus, “acts,” not just words or

statements, fall within the scope of the unfair or deceptive “trade practice[s]”

prohibited by the CPPA. Further, § 28-3904 includes within its list of “unfair or

deceptive trade practice[s]” the use of “innuendo or ambiguity as to a material fact,

which has a tendency to mislead[,]” D.C. Code § 28-3904(f-1), terms that convey

an intent to include within the reach of the Act practices that convey information

by implication. Moreover, because the CPPA is a remedial statute, it must “be

construed and applied liberally to promote its purpose.” Saucier v. Countrywide

      8
       See James Parreco & Son v. D.C. Rental Housing Comm’n, 567 A.2d 43,
46 (D.C. 1989) (“[T]he intent of the legislature is found in the words used.”).
                                         18

Home Loans, 64 A.3d 428, 442 (D.C. 2013). Construing the Act to include

allegedly misleading product placement within its scope is consistent with our

recognition of the statute’s remedial goals.



      Second, we have recognized that “consumer protection laws tend to share

common principles across the country,” Stone v. Landis Constr. Co., 120 A.3d

1287, 1291 & n.9 (D.C. 2015) (concluding that loss of potential employment was

not actionable under the CPPA in part because, “virtually without exception, courts

in other jurisdictions have rejected arguments that their consumer protection

statutes encompass employment”), and we have looked to courts’ interpretations of

state consumer-protection statutes in construing the CPPA. See Saucier, 64 A.3d

at 444.   It is therefore pertinent that courts have construed state consumer-

protection statutes to reach practices such as product placement, misleading

imagery, and other non-verbal cues. For example, in In re Dollar Corp., No. 16-

02709, 2017 U.S. Dist. LEXIS 144316 (W.D. Mo., Aug. 3, 2017), plaintiffs

brought suit under various State consumer-protection statutes, 9 alleging that the


      9
        See id. at *21-24. These included provisions of the Arkansas Deceptive
Trade Practices Act, the California Consumer Legal Remedies Act, the Colorado
Uniform Deceptive Trade Practices Act, the Illinois Consumer Fraud and
Deceptive Business Practices Act, the Maryland Consumer Protection Act, the
Michigan Consumer Protection Act, the Minnesota Uniform Deceptive Trade
Practices Act, the Nebraska Uniform Deceptive Trade Practices Act, the Ohio
                                        19

defendant sold obsolete motor oils to unsophisticated customers by purposefully

placing the motor oils on its shelves next to non-obsolete motor oils and that “this

marketing scheme deceptively induced these customers into buying a worthless

product that would likely damage their vehicles.” Id. at *76-77. The federal

district court denied the defendants’ motion to dismiss “for failure to recite a

cognizable deceptive practice,” holding that “plaintiffs’ claims based on state

consumer protection acts are sufficiently pleaded and survive[.]” Id. at *90. 10 The




Consumer Sales Practices Act, and the Texas Deceptive Trade Practices Consumer
Protection Act, each of which, in language similar to the CPPA language in D.C.
Code § 28-3904(a), declares that it is an unfair trade practice to “represent[] that
goods . . . have benefits . . . which they do not have” (or language to the same
effect). See Ark. Code Ann. § 4-88-107(a)(1); Cal. Civ. Code § 1770(a)(5); Colo.
Rev. Stat. § 6-1-105(1)(e); 815 Ill. Comp. Stat. § 510/2(a)(5); Md. Code Ann. § 13-
301(2)(i); Mich. Comp. Laws Ann. § 445.903(1)(c); Minn. Stat. § 325D.44(5);
Neb. Rev. Stat. § 87-302(a)(5); Ohio Rev. Code Ann. § 1345.02(B)(1); Tex. Bus.
& Com. Code Ann. § 17.46(b)(5).
      10
          CFI cites a number of trademark-infringement cases recognizing that
product placement has the potential to influence consumer choice. 1-800 Contacts,
Inc. v. WhenU.Com, Inc., 414 F.3d 400, 411 (2d Cir. 2005) (“[A] drug store
typically places its own store-brand generic products next to the trademarked
products they emulate in order to induce a customer who has specifically sought
out the trademarked product to consider the store’s less-expensive alternative.”);
Hershey Co. v. Promotion in Motion, Inc., No. 07-CV-1601 (SDW), 2013 U.S.
Dist. LEXIS 203743, at *69 n.44 (D.N.J. Jan 18, 2013) (“product placement may
influence consumers’ ability to distinguish brands” in retail stores); Rescuecom
Corp. v. Google Inc., 562 F.3d 123, 130 (2d Cir. 2009) (a display arranged to
deceive consumers into buying an off-brand product while thinking they bought a
famous brand would not “escape liability merely because it could claim the mantle
of ‘product placement’”).
                                        20

court so concluded even though the back labels on the products stated that the oil

“is not suitable for use in most gasoline powered automotive engines built after

1988.” Id. at *20.



      Similarly, in Youngblood v. CVS Pharm., No. 2:20-cv-06251, 2020 U.S.

Dist. LEXIS 222032 (C.D. Cal. Oct. 15, 2020), the court reasoned that defendant

CVS’s packaging of its Infants’ Acetaminophen product, which featured a picture

of a mother and baby without any express disclosure that the medicine in the bottle

is exactly the same as CVS’s lower-priced Children’s Acetaminophen product,

“could lead a significant portion of the general consuming public or of parents of

infants and children under two years old, to conclude [incorrectly] that Infants’ is

unique or specially formulate[d] for children under two.” Id. at *9-10. The court

was “unable to conclude as a matter of law that no reasonable consumer would be

deceived” and held that “CVS’s theory that all [p]laintiffs’ claims fail as a matter

of law is meritless.” Id. at *13. The court so determined even though the Infant

acetaminophen package “disclose[s] ‘ACETAMINOPHEN 160 mg/5 mL,’”

thereby “communicat[ing] that the medicine is the same as the medicine in the

Children’s Product.” Id. at *10-11; see also State v. Am. Recycling Techs., Inc.,

No. CV040832985, 2009 Conn. Super. LEXIS 1194, at *7-8 (Conn. Super. Ct.

May 5, 2009) (reasoning that charitable logos on the sides of bins used to deposit
                                         21

donated clothing items “clearly [but misleadingly] convey the overall message to

donors that the clothing placed in the bins will go to support the charity pictured,”

an “implied representation” (that the donated items will be used to benefit a

charitable organization) that was actionable under the Connecticut Unfair Trade

Practices Act). The court so found even though the bins contained a disclaimer, in

very small print, that while “[t]he owner of this unit makes a guaranteed yearly

royalty payment to the name on the front of this container, . . . [a]ll proceeds go to

the unit owner.” Id. at *3. We discern no reason why appellees’ placement of

homeopathic products — like shelf placement, pictures, and logos — could not

similarly convey information about effectiveness or equivalence. Accordingly, we

conclude, product placement and associated signage can be actionable

representations or innuendo.



      The remaining issue is whether CFI has adequately stated a claim that

appellees’ product-placement practices involved in this case — CVS’s and

Walmart’s placement of homeopathic products alongside other “science-based

medicines” in the pharmacy sections of their stores — “have the tendency to

mislead under the CPPA.” The Superior Court found as a matter of law that CFI’s

tendency-to-mislead allegations were implausible. Walmart and CVS argue in

addition that CFI’s tendency-to-mislead allegations are conclusory and that the
                                          22

complaints are devoid of supporting factual allegations to make CFI’s claims

plausible. 11 We disagree.



      To determine whether a complaint states a plausible claim under the CPPA,

we must “consider an alleged unfair practice ‘in terms of how the practice would

be viewed and understood by a reasonable consumer.’” Saucier, 64 A.3d at 442

(quoting Pearson v. Chung, 961 A.2d 1067, 1075 (D.C. 2008)). Importantly, we

have recognized that whether a trade practice is misleading under the CPPA

generally is “a question of fact for the jury and not a question of law for the court.”

Saucier, 64 A.3d at 445. Courts applying other consumer-protection statutes have

recognized the same point. See, e.g., Dumont v. Reily Foods Co., 934 F.3d 35, 40-

41 (1st Cir. 2019) (concluding that it was for a jury rather than judges to decide on

a full record whether the representation “has the capacity to mislead reasonably

acting . . . consumers” (internal quotation marks omitted)); Bell v. Publix Super

      11
         CVS makes the additional point that placement of products under generic
signage is a true representation that products placed there are intended for a
particular purpose. But a representation may be misleading (e.g., about
effectiveness) even if true (regarding intended purpose). See Peel v. Atty.
Registration & Disciplinary Comm’n, 496 U.S. 91, 121-22 (1990). Walmart
emphasizes case law holding that a retailer cannot be held accountable for
representations or omissions on a third-party product’s label. But as we read CFI’s
complaint, it does not challenge the manufacturers’ labeling of homeopathic
products or even appellees’ sale of homeopathic products; rather, CFI’s challenge
is to the placement of the products and the accompanying signage in stores and
online.
                                          23

Mkts., Inc., 982 F.3d 468, 479 (7th Cir. 2020) (“It is not for the judge to determine,

based solely upon his or her own intuitive reaction, whether the advertisement is

deceptive.” (internal quotation marks omitted)); id. at 493 (Kanne, J., concurring)

(“[I]f a plaintiff’s interpretation of a challenged statement is not facially illogical,

implausible, or fanciful, then a court may not conclude that it is nondeceptive as a

matter of law.”); Williams v. Gerber Prods. Co., 552 F.3d 934, 938-39 (9th Cir.

2008) (explaining that whether a business practice is deceptive “will usually be a

question of fact not appropriate for decision on a motion to dismiss”).



      In this case, we do not find it facially implausible that a reasonable customer

could believe, based on appellees’ placement of homeopathic drug products

alongside FDA-approved over-the-counter drugs, that homeopathic products are

comparably efficacious. 12 We agree with CFI that whether signage and product


      12
          It is true that “[d]etermining whether a complaint states a plausible claim
for relief will . . . be a context-specific task that requires the reviewing court to
draw on its judicial experience and common sense,” Iqbal, 556 U.S. at 679, and
that experience and common sense have sometimes constrained this court and
others to dismiss a CPPA complaint for failure to state a claim. See, e.g., Floyd v.
Bank of Am. Corp., 70 A.3d 246, 256-57 (D.C. 2013) (concluding as a matter of
law, in light of “frequent media coverage” of the “widespread corporate use of
overseas call centers in today’s global economy,” that a ten-digit “domestic-
looking” telephone number for customer service did not create an objectively
reasonable expectation that calling the number would entail speaking with a
representative located in the United States); see also Alicke v. MCI Commc’ns
Corp., 111 F.3d 909, 912 (D.C. Cir. 1997) (dismissing CPPA claim based on
                                        24

placement influence consumers regarding the efficacy of medical products is a

question that can be answered only with evidence, “not an inherently implausible

assertion that can be dismissed out of hand.” The Superior Court reasoned that a

reasonable customer would not be misled by the product placement since

“homeopathic” appears on the front of the boxes of homeopathic drugs, the boxes

indicate the products’ “Uses,” and package labels state that the products have not

been evaluated by the FDA. 13 But, as other courts have reasoned in applying the

reasonable-consumer test, “the reasonable consumer standard does not presume, at

least as a matter of law, that reasonable consumers will test prominent front-label

claims by examining the fine print on the back label.” Bell, 982 F.3d at 477

(emphasis added); see also id. at 476 (“Many reasonable consumers do not

instinctively parse every front label or read every back label before placing

[products] in their carts.”); Danone, US, LLC v. Chobani, LLC, 362 F. Supp. 3d

109, 123 (S.D.N.Y. 2019) (“[A] parent walking down the dairy aisle in a grocery




billing practice of reporting long-distance telephone calls in full-minute
increments, because “no reasonable customer could actually believe that each and
every phone call she made terminated at the end of a full minute”). But the factual
scenarios in these cases are not comparable to the scenario of a consumer making
choices from among products grouped together under the same signage.
      13
         Again, CFI does not challenge the manufacturers’ labeling of homeopathic
products and does not assert that Walmart or CVS is responsible for inadequate
labeling.
                                          25

store, possibly with a child or two in tow, is not likely to study with great diligence

the contents of a complicated product package, searching for and making sense of

fine-print disclosures . . . . Nor does the law expect this of the reasonable

consumer.”).



      Highlighting the Superior Court’s reasoning, Walmart argues that CFI’s

complaints are devoid of facts to support an inference that consumers tend to

believe that products placed next to each other are “comparable in efficacy.”

Similarly, CVS argues that CFI’s complaint contains no factual support that could

render plausible the allegation that placing homeopathic drugs in the same sections

as science-based medicines implies to customers that there is no difference in the

products’ efficacy. It is true that CFI’s complaints do not allege that any specific

District of Columbia consumers have actually been misled (i.e., that any have

concluded from the placement of homeopathic products next to FDA-approved

drugs that the homeopathic products, too, are effective). But the allegations that

the complaints do include and the public record, discussed below, persuade us that

CFI “could plausibly prove that a reasonable consumer would be deceived” 14 by

appellees’ placement of homeopathic products. Cf. Twombly, 550 U.S. at 556


      14
           Williams, 552 F.3d at 940.
                                         26

(“[S]tating a claim [under the Sherman Act] requires a complaint with enough

factual matter . . . to raise a reasonable expectation that discovery will reveal

evidence of illegal agreement” (emphasis added)); id. at 545 (“Asking for plausible

grounds does not impose a probability requirement at the pleading stage[.]”). To

state the point differently, we are satisfied that the allegations of the complaints

and the public record suffice to “nudge[] [CFI’s] claims across the line from

conceivable to plausible.” Id. at 570.



      CFI’s complaints contains a number of conclusory allegations, 15 but also

contain numerous factual allegations and accompanying photographs to the effect

that: the defendant retailers market themselves as offering products that will enable

customers to get healthy; persons suffering an ailment will often turn to the

pharmacy section of their neighborhood Walmart (or CVS) for relief; studies and

patient experience have shown that homeopathic products are not effective;

Walmart and CVS present homeopathic products alongside FDA-approved over-

the-counter products, under aisle signs indicating that the aisles contain remedies

      15
         E.g., “By intermingling homeopathic products, which have no scientific
basis and no demonstrable efficacy, with science-based medicines, Walmart is
deliberately sending a message that they are equally efficacious in the treatment of
the conditions for which Walmart labels that section of the store or internet site.”
“A reasonable consumer would purchase these homeopathic products believing
that they were equally as effective for the treatment of the listed symptoms or
diseases as the science-based remedies displayed beside them.”
                                          27

for pain, colds, heartburn, and other conditions; and the retailers do so without

informing customers that there is no scientific evidence that homeopathic products

have any value in treating those symptoms and diseases. These factual allegations

plausibly support an inference that, through their product placement practices,

Walmart and CVS mislead consumers into believing that homeopathic products are

equivalent alternatives to FDA-approved over-the-counter drugs.


       As for the public record, it contains inter alia the following statements by the
FTC:

             A statement that a product is based on traditional
             homeopathic theories might put some consumers on
             notice as to the basis of the product’s efficacy claims.
             However, because many consumers do not understand
             what homeopathy is, the Commission does not believe
             that such a statement alone would adequately put
             consumers on notice that a product’s efficacy claims are
             not backed by scientific evidence, and could, in fact,
             enhance the perceived credibility of the claim. Similarly,
             the Commission believes that a statement that a product’s
             efficacy “has not been evaluated by the Food and Drug
             Administration” does not adequately address the
             potential lack of substantiation for a product’s efficacy
             claims; dietary supplements bear a similar disclosure but
             [the] FDA does require that dietary supplement label
             claims be supported by competent and reliable scientific
             evidence. Finally, the Commission believes that a simple
             statement that a product’s efficacy is not supported by
             scientific evidence does not convey the truly limited
             basis for the efficacy claim and that, to avoid deceiving
             consumers, it is likely necessary to explain that it is not
             accepted by modern medicine.
                                        28

FTC Enforcement Policy Statement on Marketing Claims for OTC Homeopathic

Drugs, 81 Fed. Reg. 90122, 90123 n.15 (Dec. 13, 2016). 16 The FTC further stated:



            [T]he FTC has long recognized that marketing claims
            may include additional explanatory information in order
            to prevent the claims from being misleading.
            Accordingly, the promotion of an OTC homeopathic
            product for an indication that is not substantiated by
            competent and reliable scientific evidence may not be
            deceptive if that promotion effectively communicates to
            consumers that: (1) There is no scientific evidence that
            the product works and (2) the product’s claims are based
            only on theories of homeopathy from the 1700s that are
            not accepted by most modern medical experts.



81 Fed. Reg. at 90123 n.13.       In light of both CFI’s factual allegations and

government-agency statements such as this, describing consumers’ limited

understanding about homeopathy and the potential for deception regarding

homeopathic products, this is not a case where the plaintiff’s “failure to provide a

minimum amount of information prevents [it] from crossing the line from stating a

claim that [is] possible to one that is facially plausible[.]” Comer v. Wells Fargo

Bank, N.A., 108 A.3d 364, 376-77 (D.C. 2015) (internal quotation marks omitted).




      16
        CFI cited this FTC policy statement in its Walmart complaint, and
Walmart cited the policy statement in its motion to dismiss.
                                         29

      Without further factual development, CFI’s allegations may not suffice to

allow CFI to defeat summary judgment 17 or to prevail at trial. But, at this juncture,

we cannot say that it is implausible that a reasonable consumer might understand

appellees’ placement of homeopathic products alongside science-based medicines

as a representation that the homeopathic products are efficacious or are equivalent

alternatives to the FDA-approved over-the-counter drugs alongside which they are

displayed.




                                   IV.   Conclusion




      For the foregoing reasons, the judgments of the Superior Court are reversed,

and the matters are remanded for further proceedings consistent with this opinion.



                                 So ordered.




      17
         Summary judgment is the proverbial “‘put up or shut up’ moment in a
lawsuit, when a party must show what evidence it has that would convince a trier
of fact to accept its version of events.” Johnson v. Cambridge Indus., Inc., 325
F.3d 892, 901 (7th Cir. 2003) (internal quotation marks omitted).